Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1-10, 12 in the reply filed on 5/31/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 7/5/2016.  

Specification
Previous specification objection withdrawn.

Claim Objections
Previous claim objections withdrawn.

Claim Rejections - 35 USC § 112

Previous 112 rejections withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 6-9, 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US 20160187929 A1, hereinafter Kim)
1. Kim teaches a display device, comprising: 
a display panel (100, fig 3) configured to display an image (); and 
a winder (200, fig 3) configured to fix a first end portion (140, figs 2, 6) of the display panel thereinto and configured to rotate to wind the display panel ([0063] recites ‘Also, the roller part 200 may be rotated in the second direction (or reverse rotation) according to a rotational motion transferred from the rotation part 300 to the rotor connection part 240, thereby allowing the display panel 100 to be wound onto the roller part 200’), 
wherein the winder includes: 
a first fixing portion (210) including a first surface (211, 213, fig 5) which is curved (fig 2), 
a second fixing portion (220) including a second surface (221, 223, fig 5) which is curved and that faces the first surface (223 faces 213, figs 2, 5), and 
a fastening portion (300) that extends from an external side of the first fixing portion to an external side of the second fixing portion to fix the first fixing portion and the second fixing portion to each other (fig 4).

2. Kim teaches the display device of claim 1, wherein the end portion of the display panel is interposed between the first surface and the second surface (fig 6).

6. Kim teaches the display device of claim 1, wherein the first surface includes: 
a first curved portion (211) convexly protruded in a first direction (outward direction of fig 5), and 
a second curved portion (213, fig 5) that is adjacent to the first curved surface and that is concavely protruded in a second direction (inward direction of fig 5) opposite the first direction (fig 5).

7. Kim teaches the display device of claim 1, wherein the winder has a cylindrical shape, and the end portion of the display panel is wound on the winder (figs 2, 6).

8. Kim teaches the display device of claim 1, further comprising: an adhesive layer interposed between the display panel and the first surface or between the display panel and the second surface ([0056] recites ‘Here, the first semicylinder part 210 may be physically coupled to the flexible circuit film 140 and the display panel 100 by an adhesive, a double-sided tape, a photocurable adhesive resin, or a heat-hardening adhesive resin’).

9. Kim teaches the display device of claim 1, wherein the display panel includes a display area (DA, fig 1) for displaying an image ([0045]) and a peripheral area (110 130, 140, fig 2) adjacent to the display area, and 
the end portion of the display panel is positioned at the peripheral area (fig 2) and the end portion of the display panel is inserted in and fixed to the winder (figs 2, 6).

12. Kim teaches a display device, comprising: 
a display panel (100, fig 1);
a winder (200, fig 2) configured to wind the display panel and including: 
a first portion (210) having a first curved surface (213, fig 5), and a second portion (220) having a second curved surface (223, fig 5) that faces the first curved surface; and 
a fastener (300, fig 3) extending from a side of the first portion to a side of the second portion and fixing the first portion and the second portion to each other (fig 4), 
wherein the winder is configured to secure a portion (140, fig s 2, 6) of the display panel between the first curved surface and the second curved surface (figs 2, 6).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Van Lieshout (US 20170269452 A1, hereinafter Lieshout)

3. Kim teaches the display device of claim 2, wherein the display panel includes: a first layer (120, fig 2) and a second layer (150, fig 2), 

However Kim fails to specifically teach an adhesive layer between the first layer and the second layer

Lieshout teaches an adhesive layer between a first layer and a second layer ([0024] recites ‘The layers 2a, 2b, respectively 4a, 4b are preferably laminated to each other; however, other adhesion or co-planarization principles are possible’, also [0027] recites ‘It is noted that it is sufficient to suitably interconnect layers at both edges A, B of the multilayer structure for preventing creeping, like is shown in embodiment 30 of FIG. 3. In this case the terminal portions comprise suitable stoppers 33a, 33b arranged to prevent mutual displacement of the layers 31, 32 during rolling. For example, the stoppers may be integrated in the multilayer structure. Embodiments of suitable stoppers comprise extra strong lamination, fastening means, like pins, slots, clamps, glue seams, etc.’ and [0036] mentions glue)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Lieshout into the device of Kim. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of counteracting creeping (Lieshout [0027] or providing a color filter layer (Lieshout paragraph 0036).

	
4. Kim and Lieshout teaches the display device of claim 3, wherein a length of an upper surface of the adhesive layer shorter than a length of a lower surface of the adhesive layer (since the upper surface of adhesive is closer to the center in the wound position, it has a smaller circumference than the lower surface).












Allowable Subject Matter

Claims 5 is allowed.
With respect to claim 5, the allowability resides in the overall structure of the device as recited in independent claim 5 and at least in part because of claimed limitations:
wherein the first surface and the second surface are curved in an S-shape

The aforementioned limitations in combination with all remaining limitations of claim 5 are believed to render said claim 5 and all claims dependent therefrom patentable over the art of record.
3.	None of the cited references teach nor suggest the above noted limitations of claim 5 in combination with the remaining limitations.


Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter for claim 10:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) wherein the fastening portion includes: a bolt passing through the first fixing portion and the second fixing portion, and a nut for engaging with the bolt in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Regarding claim 5, Lieshout fig 6 shows the display wound into as S-shape, but not a single winder that has two fixing portions with surfaces that are curved in an S-shape. Visser (US 20100246113 A1) fig 10; Yeh (US 20060166713 A1) elements 2, 5 of fig 9; Lee (US 20160163242 A1); Kim (US 20140380186 A1); Jeong (US 20150009636 A1) figs 7; Aoki (US 20080144265 A1) fig 17; Choi (US 9013431 B2) fig 5; Pang (US 20150340004 A1); Lee (US 20160034000 A1) fig 7; Takayanagi (US 20160320804 A1) figs 5, 10 have a similar situation.

Choi (US 20160135284 A1) teaches the limitations of claim 5 in isolation, however Choi doesn’t have a winder. Also Choi does not provide a showing of obviousness for the limitations of claim 5 since Choi operates differently from the other relevant references. 

Ryu (US 20160209879 A1) teaches the limitations of claim 5 in isolation, however the winder of Ryu doesn’t have a fastening portion as claimed in claim 1. Also Ryu does not provide a showing of obviousness for the limitations of claim 5 since Ryu operates differently from the other relevant references. Kim (US 9733672 B2) has a similar situation. 



Regarding claim 10, Kang (US 20220130289 A1) fig 6 teaches a bolt LM, however Kang is not prior art. 

KR 10-2015-0137216 fig 5 teaches a configuration very similar to claim 10, however KR 10-2015-0137216 is from the same assignee and does not qualify as prior art.



Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments

Applicant's arguments filed 9/26/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:

‘In rejecting claim 1, the Examiner indicated the rotation part 300 in FIG. 3 of Kim
reads on the claimed “fastening portion.” However, as shown in FIG. 3 of Kim, the
rotation part 300 does not extend from an external side of the alleged “first fixing
portion” 210 to an external side of the alleged “second fixing portion” 220.’

However Kim fig 4 shows that 300 does extend from an external side of 210 to an external side of 220.


Examiner noticed several potential amendments which Applicants may consider:

a fastening portion that extends through an external side of the first fixing portion to
an external side of the second fixing portion to fix the first fixing portion and the
second fixing portion to each other

a first fixing portion including a first inner surface which is curved (claim 1)
wherein the first inner surface includes:         (claim 6)

Such amendments would require further search and consideration.

	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841